ORDER
The Disciplinary Review Board having filed a certification of Board Counsel pursuant to Rule 1:20 — 17(e)(1) reporting that EDWARD A. REILLY, III, of WANAMASSA, who was admitted to *502the bar of this State in 1978, has failed to pay the administrative costs assessed in connection with disciplinary proceedings that resulted in the imposition of discipline by Order dated December 4,1995, and good cause appearing;
It is ORDERED that EDWARD A. REILLY, III, be temporarily suspended from the practice of law pending payment in full of the assessed administrative costs and accrued interest as determined by the Disciplinary Review Board, effective April 5, 1999, and until further Order of the Court; provided, however, that this Order shall be vacated automatically if, prior to the effective date of the suspension, the Disciplinary Review Board reports that payment in full has been made or that a satisfactory installment payment plan is in place and current; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that EDWARD A. REILLY, III, be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20.